         Case: 1:17-cv-00210-DAS Doc #: 32 Filed: 09/30/19 1 of 1 PageID #: 75



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION


KENDRICK SLAUGHTER, NADJA WALKER,
ANTJUAN JETHROW, ALMA WREN, MATTIE COLLINS,                                                  PLAINTIFFS
JINISHA SIMONDS, DAISY LANDRUM, CORTEZ LANDRUM,
NANNETTE TANKSLEY, AND DEION SANDERS on Behalf of Themselves
and Others Similarly Situated

v.                                                      CAUSE NO. 1:17-cv-00210-GHD-DAS

NORTH ATLANTIC SECURITY COMPANY,                                                    DEFENDANTS
AND JOHN DOES 1 -20, Individually

     ORDER GRANTING JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT
                   AND DISMISS ACTION WITH PREJUDICE

        Before this Court is the Parties’ Joint Motion to Approve Settlement Agreement and Dismiss

Action with Prejudice. The Court finds that the instant Complaint was filed alleging a violation of the Fair

Labor Standards Act (“FLSA”). The Court finds that the litigation in this matter is predicated on a bona

fide dispute about regular and overtime hours worked and exempt status. The Court finds that the

settlement is fair and equitable and is not a compromise of guaranteed substantive rights.

        Accordingly, the Court ORDERS that:

                1.      The Joint Motion to Approve Settlement Agreement and Dismiss Action With

                        Prejudice [31] is GRANTED;

                2.      The Settlement Agreement between the parties is APPROVED;

                3.      The claims in this case are DISMISSED; and

                4.      This case is CLOSED.

        SO ORDERED, this, the 30th day of September, 2019.



                                                      /s/ David A. Sanders
                                                 UNITED STATES MAGISTRATE JUDGE
